Citation Nr: 1404107	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-41 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for a low back disorder. 

2. Entitlement to service connection for a neck disorder.

3. Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing in August 2010, before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In the May 2008 rating decision from which this appeal arises, the RO denied service connection for a neck disorder. In March 2009, the Veteran filed a Notice of Disagreement (NOD), stating that he disagreed with the entire May 2008 rating decision. The RO has not provided the Veteran with a Statement of the Case (SOC) concerning the issue of service connection for a neck disorder. That issue must be remanded to the RO for issuance of an SOC. 38 C.F.R. §19.9(c) (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The issues of service connection for a low back disorder, migraine headaches, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In an April 2006 decision, the Board denied service connection for a low back disorder, because the evidence did not indicate that the back disorder was related to service or any incident of service. 

2. The evidence associated with the claims file subsequent to the April 2006 Board decision relates to the unestablished fact of a possible nexus between the Veteran's low back disorder and service; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record; and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder. 


CONCLUSION OF LAW

1. The April 2006 Board decision, which denied entitlement to service connection for a low back disorder, was final when issued. 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2012).

2. New and material evidence has been received to reopen service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). Because the determination below reopens the Veteran's claim for service connection for a low back disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

New and Material Evidence

A Board decision denying service connection is final when issued. See 38 U.S.C.A. § 7104. However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Reopening Service Connection for a Low Back Disorder

The Veteran essentially contends that he developed a low back disorder due to an injury that occurred during basic training. In an April 2006 decision, the Board denied service connection for a low back disorder, because the evidence did not indicate that the back disorder was related to service or any incident of service. The evidence received since the April 2006 Board decision includes a May 2010 letter from a private examiner. In this letter, the private examiner stated that the Board experienced a back injury during service "while engaging in Judo Training." The private examiner wrote that the Veteran's in-service injuries "could have caused" his back problems. This evidence is new, as it was not previously of record at the time of the April 2006 Board decision. It is also material in that it helps to support the Veteran's contentions that his claimed low back disorder is related to service. Therefore, the claim is reopened.





ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened; to this extent only the appeal is granted.


REMAND

According to service department records included in the clams file, the Veteran served under the name "[redacted]." Moreover, all of the Veteran's records of VA treatment, to include treatment within the last decade, refer to the Veteran as "[redacted]." Moreover, in all correspondence to VA and various political figures regarding his claims, the Veteran referred to himself as "[redacted]." Having been advised by the Veteran that he was receiving Social Security disability payments, the VA procured records from the Social Security Administration (SSA). However, the SSA records received by VA were filed for a claim filed under the name "[redacted]," using the same Social Security number and address as that listed for the Veteran. The SSA records procured further indicate that the individual referring to himself as "[redacted]" or "[redacted]" sought treatment at the offices of private examiners at the same time that "[redacted]" was receiving treatment for similar or identical disabilities at VA facilities. The Veteran should be asked to authenticate that he is the [redacted] who is receiving SSA benefits using his Social Security number, to include by providing a copy of any court order allowing for a change of name or a copy of SSA records authenticating his identity. 

The Veteran contends that he received treatment for his claimed disorders during service, specifically at Walton Hospital at Fort Dix, New Jersey. The record contains no evidence that the RO contacted Fort Dix or the proper depository for the records of Fort Dix to acquire any outstanding service treatment records. Moreover, the Veteran contends that he was reprimanded for going on "sick call" too many times in service. In order to assist the Veteran, the Veteran's complete service treatment and personnel records should be procured for the record.

At the August 2010 Travel Board hearing, the Veteran testified that a Dr. Horton had submitted a statement suggesting a nexus between his claimed low back disorder and service. The record does not contain any statement from Dr. Horton or any records from his or her office. Any outstanding private or VA treatment records should be procured for the claims file, to include any copies of the "nexus" statement from the office of Dr. Horton.

As for the issue of service connection for a neck disorder, this claim must be remanded to the RO for issuance of an SOC. The Veteran is advised that he must perfect his appeal regarding that issue in order to obtain appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a SOC, accompanied by notification of his appellate rights, which addresses the issue of entitlement to service connection for a neck disorder. The Veteran should be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. Request the Veteran's service personnel records from any appropriate military records depositories. 38 C.F.R. 
§ 3.159(c) (2012)(requiring efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile). All records/responses received must be associated with the claims folder.

3. Request any sick logs or records of clinical treatment received from any appropriate military records depositories, to include the depositories for medical records from Fort Campbell, Fort Nix, or any other service post noted in the Veteran's service personnel records. 38 C.F.R. § 3.159(c) (2012).

4. Send a letter to the Veteran asking him to authenticate that he is the person listed by SSA as "[redacted]" who is receiving SSA benefits using his Social Security number and address, to include by providing a copy of any court order allowing for a change of name or a copy of SSA records authenticating his identity. 

5. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed low back and headache disorders, to include any records from the office of Dr. Horton and the nexus opinion from that doctor referred to by the Veteran at the Travel Board hearing. All records/responses received should be associated with the claims file. Insure that the Veteran is provided with the necessary authorization and release forms to procure the outstanding private treatment records. All efforts to obtain the records should be fully documented.

6. After the above had been performed, if the AMC/RO finds it necessary, schedule the Veteran for a VA examination(s) to determine the etiology of the Veteran's claimed low back and headache disorders. The examinations should be performed by appropriate medical specialist or specialists. 

The examiner should interview the Veteran. In so doing, the examiner should request that the Veteran provide details as to the nature of his claimed in-service injuries, to include dates and precise circumstances. In reviewing the claims file, the VA examiner should note the results of the September 1972 service discharge examination report, the Veteran's previous lay statements, and the VA treatment records regarding a brain lesion. 

After an interview of the Veteran, a review of the claims file, and all tests and studies required, the VA examiner should offer the following opinions:

i. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder had its onset in service or is otherwise related to service or caused by any incident in service?

ii. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disorder had its onset in service or is otherwise related to service or caused by any incident in service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale must be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should in such case explain why it would be speculative to respond.

7. After accomplishing any additional development deemed appropriate, readjudicate the claims for service connection for a low back disorder and a headache disorder. If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


